Mr. JUSTICE STOUDER delivered the opinion of the court: Defendant, Randall S. Gremp, was charged with the offense of unlawful possession of cannabis in excess of 30 grams in violation of section 4(d) of the Cannabis Control Act (Ill. Rev. Stat. 1971, ch. 56%, par. 704(d)). Defendant moved to suppress the evidence seized by the police officers namely the cannabis and the trial court granted such motion. The State has appealed. Randall Gremp is one of three codefendants charged with the possession of cannabis arising from the same incident and joined with the other codefendants in moving to suppress the evidence. We have recently considered on this exact question in connection with the consolidated appeals of the other two codefendants, and in People v. Wolf (1973), 15 Ill.App.3d 374, 304 N.E.2d 512, appeal allowed, 56 Ill.2d. -, we held the trial court erred in suppressing the evidence. No useful purpose would be served by either reiterating the facts which are amply disclosed in the Wolf case or repeating the reasoning of the court. Accordingly, the judgment of the circuit court of Iroquois County is reversed and the cause is remanded to said court for further proceedings. Reversed and remanded. ALLOY and DIXON, JJ., concur.